 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     NUTRITION DISTRIBUTION LLC,                       )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:17-cv-02603-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     STRONG SUPPLEMENTS, LLC,                          )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9
10          Pending before the Court is the Report and Recommendation of the Honorable United
11   States Magistrate Judge Cam Ferenbach, (ECF No. 22), regarding Plaintiff Nutrition
12   Distribution LLC’s (“Plaintiff’s”) Motion for Default Judgment, (ECF No. 18).
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. Id. The Court may accept, reject,
17   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
18   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
19   not required to conduct “any review at all . . . of any issue that is not the subject of an
20   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
21   that a district court is not required to review a magistrate judge’s report and recommendation
22   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
23   1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so has passed.
25


                                                  Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 22), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment, (ECF No.
 5   18), is GRANTED.
 6         IT IS FURTHER ORDERED that permanent injunctive relief prohibiting Defendant
 7   Strong Supplements, LLC from producing, licensing, marketing, or selling any products
 8   containing Prohormones is GRANTED.
 9         IT IS FURTHER ORDERED that Plaintiff is awarded DAMAGES for:
10         (1) Defendant’s profits in the amount of $2,018,854 pursuant to 15 U.S.C. § 1117(a)(1);
11         (2) attorney’s fees in the amount of $13,995 pursuant to 15 U.S.C. § 1117(a)(3); and
12         (3) Costs in the amount of $959 pursuant to 15 U.S.C. § 1117(a)(3).
13         The total recommended award being granted totals $2,033,808.
14                    17 day of December, 2018.
           DATED this ___
15
16                                              ___________________________
                                                Gloria M. Navarro, Chief Judge
17                                              United States District Court
18
19
20
21
22
23
24
25


                                              Page 2 of 2
